Citation Nr: 0904221	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, diagnosed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1976 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

In May 2008, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in August 2008, when 
the claim for service connection for a lumbar spine disorder 
was reopened because of the submission of new and material 
evidence.  The appeal was then remanded for examination of 
the veteran and medical opinions.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  Service treatment records reveal that the veteran injured 
his lumbar spine in June 1977 and was diagnosed with muscle 
strain at L1-L2.  He was treated for complaints of low back 
pain again in April 1978.  

2.  VA examination of the veteran in July 1978 revealed a 
normal examination of the lumbosacral spine.  

3.  Private medical records reveal that the veteran was 
employed as a police officer after service and that recent 
treatment for complaints of back pain date back to 1998, 
almost 20 years after the veteran separated from service.  

4.  The veteran has a current diagnosis of degenerative disc 
disease of L5-S1.

5.  The preponderance of the evidence is against finding that 
the veteran's current degenerative disc disease of the lumbar 
spine is related to active military service.


CONCLUSION OF LAW

A lumbar spine disorder, diagnosed as degenerative disc 
disease, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided the required notice in a 
letter dated February 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated March 2006.  To the extent that there was 
error in that the letter was not sent prior to the issuance 
of the rating decision at issue, such error was harmless as 
service connection is herein denied and no rating or 
effective date will be assigned.  

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, the veteran was accorded a VA 
examination in October 2008.  Additionally, there is no 
outstanding evidence related to either claimed disability, to 
be obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file which includes, but is not limited to:  service 
treatment records; the veteran's contentions and hearing 
testimony; private medical treatment records; and, a VA 
Compensation and Pension examination report.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claim for service 
connection for a lumbar spine disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).
 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The veteran's service treatment records contain entrance and 
separation examination reports along with treatment records 
spanning the veteran's entire period of active service.  A 
June 1977 treatment record reveals that the veteran hurt his 
back swimming the day before.  Physical examination revealed 
no deformity, normal range of motion, but he had point 
tenderness in the area of L1-2.  X-ray examination revealed a 
normal lumbosacral spine.  The diagnosis was muscle strain.  
Two service treatment records, dated April 14, 1978, reveal 
that the veteran had intermittent low back pain since the 
injury the prior June.  The pain did not radiate to the 
extremities and straight leg raising tests were also negative 
for radicular symptoms.  Range of motion was within normal 
limits and there was no evidence of muscle spasm.  Tenderness 
was indicated over the coccyx and lateral superior iliac 
crest.  The assessment was merely low back pain and treatment 
by physical therapy with moist heat and ultrasound was 
undertaken.  A physical therapy note, dated April 21, 1978, 
reveals that there was a "substantial lowering in back 
pain."  The veteran's spine was evaluated as normal on 
separation examination; however this examination report is 
dated February 1978.

A VA examination of the veteran was conducted in July 1978, 
which is the month after he separated from active service.  
Physical examination of the spine revealed no muscle spasm or 
tenderness.  Straight leg raising testing was negative for 
radicular symptoms.  X-ray examination of the lumbosacral 
spine was normal.  The diagnosis was "no objective 
orthopedic physical signs of the back."  

A June 1998, private x-ray report indicates findings of a 
normal lumbosacral spine and minimal bony sclerosis of the 
left sacroiliac joint.  A private medical record dated 
October 1998 reveals that the veteran was treated for 
complaints of low back pain dating back to July 1998 as a 
result of lifting heavy objects.  A private radiology report 
dated October 1998 reveals that magnetic resonance imaging 
(MRI) examination of the veteran's spine was conducted and 
revealed a "large disc herniation at L5-S1."  The Board 
notes that pain noted on the initial injury during service in 
1977 was at L1-2.  Ultimately, the veteran had continuing 
complaints of back pain related to the L5-S1 disc herniation, 
which required surgical treatment with a discectomy in 
January 1999.  

In January 2004, the veteran's private physician submitted a 
medical opinion which stated that the veteran reported a 
history of falling in service and having intermittent low 
back pain ever since.  The physician indicated that symptoms 
increased over time with the addition of sciatica and 
radiculitis into his leg.  The physician indicated recent 
surgical treatment with lumbar disc surgery in January 1999 
and September 2001.  The physician's opinion was "if his 
injury as outlined above is substantiated on the base, then I 
certainly feel this initial injury to his lower back in high 
likelihood has progressed over time."

In an April 2006 statement from R. Glasser, M.D., the veteran 
reported that he continued to have episodic problems with his 
low back and right leg.  The veteran had provided a history 
of a previous diving injury at which time he began having 
episodic low back troubles.  The physician then stated, 
"[h]e was diagnosed with degenerative disk disease at that 
time.  He went on to undergo L5-S1 discectomy and then 
subsequently interbody fusion."  After providing his 
diagnostic impression of status post L5-S1 fusion, the 
physician stated, "[b]y patient history and reports that 
accompany him, it appears that he likely did have the 
beginning of a disk injury and subsequent degeneration 
related to his diving injury."

In October 2008, a VA examination of the veteran was 
conducted.  After full examination the diagnosis was 
degenerative disc disease of the lumbar spine status post 
discectomy and fusion at L5-S1.  The examining physician 
reviewed all of the evidence of record.  The examining 
physician's medical opinion was that the veteran's current 
degenerative disc disease was "less likely than as not (less 
than 50/50 probability) caused by or a result of injury 
during service."  In support of this the physician noted a 
lack of radicular symptoms during or after service, normal 
findings on separation examination and VA examination in 1978 
and that there was no evidence to link between symptoms in 
1978 and those noted later in 1998.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the veteran's competence to 
report  having low back problems since his initial treatment 
for back pain in service, as well as his credibility, along 
with the credibility of the private medical opinion based 
upon the veteran's reported history.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In both Barr and Washington, 
the Court noted that a veteran is competent to testify to 
factual matters of which he had first-hand knowledge, and 
citing its earlier decision in Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), held that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the personal knowledge of 
the witness; see also 38 C.F.R. § 3.159(a)(2) (2007).

The Board first notes that a chronic back disability was not 
shown in service.  He had muscle strain diagnosed following a 
back injury and while he continued to report problems with 
pain and underwent physical therapy, a chronic condition was 
not found on the separation examination or on a VA 
examination conducted shortly after discharge.  However, the 
Board notes that the veteran is competent to report having 
had continuing low back symptoms since the documented in-
service injury.  Layno, 38 C.F.R. § 3.159(a)(2).  The Board 
notes again that the inservice injury was diagnosed as muscle 
strain in the area of L1-2 and that examination in July 1978 
revealed a normal spine.  Despite the veteran's assertions of 
continuing complaints of low back pain from his separation 
from service to the present, there is no medical evidence to 
substantiate any complaints of, or treatment for, back pain 
from April 1978 until 1998, a period of almost two decades.  
Furthermore, the evidence supports that the veteran was 
employed as police officer during this time with no apparent 
physical limitation.  The first evidence of back pain and 
radicular symptoms is in 1998 and the veteran reported that 
he noticed the symptoms following a recent lifting injury.  
This statement which was provided in the context of medical 
assessment and treatment for a back problem is highly 
credible.  The veteran's assertions today that back pain has 
continued since service, which were asserted in connection 
with a claim for VA benefits, is not entitled to the same 
finding of credibility.  Finally, the Board notes that the 
veteran's current degenerative disc disease is at L5-S1 is 
not the same level of the spine as the injury during service 
which was at L1-2.  

The Board notes that the opinion of Dr. Glasser has been 
considered but finds that it is not entitled to any probative 
weight.  Dr. Glasser indicated that the veteran was diagnosed 
as having degenerative disk disease at the time of the diving 
injury which is a statement that is contravened by the 
service treatment records.  The January 2004 is entitled to 
only minimal probative value as the physician attributed the 
current problem with complaints of low back since service 
without addressing the normal VA examination report in 1978 
and the intervening lifting injury that resulted in the 
veteran being seen and diagnosed as having degenerative disk 
disease.  As mentioned previously, the VA examination is 
entitled to great probative weight and accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a lumbar spine disorder.  

As the preponderance of the evidence is against the claim for 
service connection, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claims.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lumbar spine disorder, diagnosed as 
degenerative disc disease, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


